FRIEDMAN, Judge,
dissenting.
Because I do not believe that Joe J. McIntyre’s (Claimant) failure to deny that he tested positive for drugs when Keith Bowser confronted him on September 7,1995 constitutes an “admission by silence” under L. Washington & Associates v. Unemployment Compensation Board of Review, 662 A.2d 1148 (Pa.Cmwlth.1995), I respectfully dissent.
In L. Washington & Associates, we set forth the following rule, quoting from Levin v. Van Horn, 412 Pa. 322, 194 A.2d 419 (1963):
The failure of a party to reply to a statement made in his presence or hearing is significant only where the nature of the statement, and the circumstances under which it was made, are such as render a reply natural and proper ... Silence is considered an admission, only when the circumstances are such that one ought to speak and does not. ...
L. Washington & Associates, 662 A.2d at 1149-50 (emphasis added). In Levin, our supreme court also stated:
Nothing can be more dangerous than this kind of evidence; it should always be received with caution, and never ought to be [received], unless the evidence is of direct declarations of that Mnd[ ] which naturally calls for contradiction.
Levin, 412 Pa. at 328, 194 A.2d at 421 (emphasis added).
Here, when Bowser confronted Claimant, Claimant had already learned about the positive test result. Indeed, Claimant was not silent about it but, instead, responded by telling Bowser that he had just discussed the matter with Employer’s medical review officer ■within the past half hour to an hour.1 Because Employer had already spoken to Claimant about the positive test result through Employer’s medical review officer, I do not believe that Employer’s second declaration concerning it naturally called for contradiction. In fact, I believe that Claimant’s response to Bowser’s statement, under the circumstances, was quite natural and proper.2 Because Claimant was not silent but, rather, *420gave an appropriate reply to Bowser, the “admission by silence” principle in L. Washington & Associates does not apply here.3
Because the record contains no competent evidence that Claimant failed the drug test, I would reverse.

. Bowser testified as follows:
I told him that he had tested positive. He did not deny it; he said that he had just talked to the MRO, medical review officer, within a half an hour to an hour before I got to him. He said he did discuss it with the MRO, and that he — • they told him he had tested positive for cocaine.
(N.T. at 9.)


. The rationale for the "admission by silence” principle is that, under certain circumstances, a person would naturally deny untrue assertions. Certainly, we expect a person to become excited and upset when confronted unexpectedly with an unjust accusation and to react with a firm, even emotional, denial. Cf. Leonard Packel and Anne Bowen Poulin, Pennsylvania Evidence § 803.2 (1987) (Excited Utterance). Here, however, Bowser’s report of a positive test result, merely repeating what Claimant already had learned from the medical review officer, was not unexpected and, thus, did not naturally call for a denial.


. The majority fails to recognize the effect of Claimant’s discussion of the test results with Employer’s medical review officer. First, the majority inexplicably fails to accept that the medical review officer is someone who works for Employer, stating that Claimant’s confrontation with Bowser was the first time that Employer discussed the matter with Claimant. (Majority op. at 419.) It is clear to me that, from Claimant's view, the medical review officer did the drug test for Employer and, therefore, represented Employer in providing Claimant with the test results.
Second, the majority makes much of the fact that Bowser had the power to terminate Claimant. (Majority op. at 419.) However, that does not alter the fact that Claimant had nothing to gain by denying the test results when confronted by Bowser. If Claimant admitted to Bowser that the test was correct, Bowser would fire him; if Claimant contested the test’s accuracy, Bowser would not believe him over the medical review officer. Thus, I cannot say that Claimant's failure to challenge Employer’s second declaration about a positive test result constitutes an "admission by silence.”